Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 5-6, 14-15 and 20 have been cancelled.
4. No claim has been amended. 
5. Claims 1-4, 7-13 and 16-18 are re-numbered as claims 1- 15 are pending. 
            Allowable Subject Matter
6. Claims 1, 10 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-12 of the Remarks, filed on August 2, 2021, and dependent claims   2-4, 7-9, 11-13 and 16-17 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Stiansen (US pat. No 20150373044) prior art of record teaches  
gathering data on  a plurality of elements  the industrial technological system by intercepting traffic between the plurality of elements using data exchange protocols; identifying vulnerable elements of the industrial technological system by one or more of: detecting suspicious actions on the vulnerable elements and statistical data relating to the elements; analyzing the vulnerable elements to generate a classification of severity of vulnerabilities of the vulnerable elements.  
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 10 and 19:     
                                                                            identifying one or more most vulnerable  elements of the industrial technological system as compared to other  vulnerable elements based on the classification of severity of vulnerabilities of the vulnerable elements; 

when hardware components of the one or more most vulnerable elements are compatible with the protected OS, launching the protected OS in a hypervisor mode; and  transferring functions of the compatible hardware components of the one or more most vulnerable elements to the protected 
OS to securely control exchange of data between the plurality of elements of the technological system. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crowder, US pat.No 8171275.
Nolan, US pat.No 20190349733.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 9/6/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit  2438